{¶ 19} I respectfully dissent from the majority's decision to reverse the judgment entered on behalf of defendants-appellees, the Estate of Robert G. Gottesman, et al., and which further enters judgment in favor of plaintiff-appellant. After a thorough review of the record before this Court and the law applicable thereto, I believe that the trial court correctly entered judgment on behalf of the estate for the reasons stated in the report of the magistrate as adopted by the trial court. As a result, I would overrule the assigned errors and affirm the judgment of the trial court.